Citation Nr: 1103982	
Decision Date: 02/01/11    Archive Date: 02/14/11

DOCKET NO.  07-06 318	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for renal cell carcinoma.

2.  Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	David M. Hicks, Attorney at Law


ATTORNEY FOR THE BOARD

D. M. Casula, Counsel


INTRODUCTION

The Veteran had active service from January 1969 to January 1971.

This matter comes before the Board of Veterans' Appeals (Board) 
from an October 2005 rating decision of the Seattle, Washington, 
Regional Office (RO) of the Department of Veterans Affairs (VA) 
which denied service connection for bilateral hearing loss and 
for renal carcinoma.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required on his part.


REMAND

1.  Renal Cell Carcinoma

The Veteran essentially contends that his renal cell carcinoma 
was related to his exposure to Agent Orange in Vietnam.  

For purposes of establishing service connection for disability 
resulting from exposure to herbicide agent exposure (e.g., Agent 
Orange), a veteran who served in the Republic of Vietnam between 
January 1962 and May 1975 shall be presumed to have been exposed 
during such service to a herbicide agent, absent evidence to the 
contrary.  38 U.S.C.A. § 1116(f) (West 2002); 38 C.F.R. § 
3.307(a)(6) (2010).

If a veteran was exposed to an herbicide agent during active 
military service, presumptive service connection for numerous 
diseases will be established even though there is no record of 
such disease during service, provided that the disease is 
manifest to a degree of 10 percent or more at any time after 
service.  38 C.F.R. §§ 3.307(a)(6)(ii), 3.309(e).

The availability of presumptive service connection for a 
disability based on exposure to herbicides does not preclude a 
veteran from establishing service connection with proof of direct 
causation.  Stefl v. Nicholson, 21 Vet. App. 120 (2007); see also 
Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  The Secretary of 
VA, however, has reiterated on several occasions that there is no 
positive association between exposure to herbicides and any other 
condition for which he has not specifically determined that a 
presumption of service connection is warranted.  See, e.g., 72 
Fed. Reg. 32,395 (Jun. 12, 2007).  However, since the Secretary 
has not specifically found any linkage between renal cell 
carcinoma and herbicide exposure, the claimed disorder cannot be 
presumed to be due to Agent Orange exposure.  If there is no 
presumptive service connection available, direct service 
connection can be established if the record contains competent 
medical evidence of a current disease process that has been 
related to exposure to an herbicide agent while in service.  See 
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303; Combee v. Brown, supra.

The record reflects that in December 2004, the Veteran underwent 
a right radical nephrectomy in order to remove a renal mass, 
diagnosis as renal cell carcinoma.  

In support of his claim, the Veteran submitted a letter dated in 
July 2005, in which Dr. Guignon noted that the Veteran was a 
Vietnam veteran and had been exposed to Agent Orange and other 
toxic chemical exposures.  Dr. Guignon opined that "[o]bviously, 
this is a large mass that has been there probably for a number of 
years and may be related to his exposure to Agent Orange".  

On VA examination in July 2008, the examiner reviewed Dr. 
Guignon's opinion, and noted that there was an interval of 
approximately 34 years between the Veteran's last day of duty and 
the diagnosis of renal cell carcinoma.  The examiner opined that 
Dr. Guignon's opinion that the large mass had been there for "a 
number of years" did not mean 34 years, and that it was "less 
likely as not" that the Veteran's renal cell cancer was present 
for more than 30 years prior to diagnosis and surgery.  The VA 
examiner also indicated that for service connection for Agent 
Orange related cases, VA did not solicit opinions from individual 
physicians, but rather collaborated with the National Academy of 
Sciences which provides guidance on which cancers are considered 
associated with exposure to Agent Orange.  The examiner indicated 
that a list of those cancers is made available to physicians who 
provide compensation and pension examinations, and that such 
examiners are not asked to provide personal opinions.  The 
examiner concluded that renal cancer was not on the list and 
therefore it was "less likely as not that the Veteran's renal 
cell carcinoma is service-connected on account of the Veteran's 
exposure to Agent Orange".  

In a June 2009 VA examination addendum, the examiner (from July 
2008) noted that on questioning the Veteran did not mention any 
other chemical agent he blamed for his renal cancer, and also 
that VA did not provide compensation for exposure to any 
additional chemical agents either.  

In reviewing the VA examiner's opinion in 2008 and addendum in 
2009, the Board concludes that the rationale rendered by the VA 
examiner was inadequate, as it does not acknowledge that direct 
service connection could be established in this matter if the 
record contained competent medical evidence linking the Veteran's 
renal cell carcinoma to exposure to Agent Orange in service.  See 
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303; Combee v. Brown, supra.  
Indeed, Dr. Guignon attempted to provide an opinion linking the 
Veteran's renal cell carcinoma to Agent Orange exposure, as 
provided for in Combee v. Brown, supra, however, Dr. Guignon's 
opinion is equivocal and speculative, without supporting 
rationale.  A medical opinion based upon speculation, without 
supporting clinical data or other rationale, does not provide the 
required degree of medical certainty for a grant of service 
connection.  Bloom v. West, 12 Vet. App. 185, 187 (1999).  
Moreover, Dr. Guignon's opinion is stated in speculative terms, 
and insufficiently probative as to findings that must be made 
with respect to this claim.  Consequently, another VA examination 
to obtain a more definitive medical opinion is necessary.

In that regard, the Board notes that when VA undertakes to 
provide a VA examination or obtain a VA opinion, it must ensure 
that the examination or opinion is adequate.  Barr v. Nicholson, 
21 Vet. App. 303, 312 (2007).  Thus, if a VA examination is 
inadequate, the Board must remand the case.  

2.  Bilateral Hearing Loss

The Veteran contends that service connection for his hearing loss 
is warranted because he was exposed to combat noise during his 
active service in Vietnam and currently has bilateral hearing 
loss.  Service connection is in effect for tinnitus, which has 
been medically related to the Veteran's noise exposure in 
service.

Service treatment records (STRs) include an April 1968 pre-
induction examination report containing audiometer findings of 5, 
-5, -10, and -10 decibels on the right and 0, -5, 0, -5 and 5 
decibels on the left at 500, 1000, 2000, and 4000 hertz, 
respectively.  The Veteran denied hearing loss and ear trouble on 
the April 1968 Report of Medical History.  His December 1970 
separation examination report contains audiometer findings of 0, 
0, 0 and 0 decibels in the right and left ears, at 500, 1000, 
2000 and 4000 hertz, respectively.  He denied hearing loss and 
ear trouble on the December 1970 Report of Medical History.  

Service personnel records show that the Veteran's military 
occupational specialty (MOS) was light weapons infantryman and 
that he was awarded the Combat Infantryman's Badge.

The Board acknowledges that the lack of any evidence showing the 
Veteran exhibited hearing loss consistent with the regulatory 
threshold requirements for hearing disability during service (38 
C.F.R. § 3.385) is not fatal to his claim.  The laws and 
regulations do not require in-service complaints of, or treatment 
for, hearing loss in order to establish service connection.  See 
Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Instead, the 
United States Court of Appeals for Veterans Claims has held that 
where there is no evidence of the Veteran's hearing disability 
until many years after separation from service, "[i]f evidence 
should sufficiently demonstrate a medical relationship between 
the veteran's in-service exposure to loud noise and his current 
disability, it would follow that the veteran incurred an injury 
in service."  Hensley v. Brown, 5 Vet. App. 155, 160 (1993).

On VA examination in August 2008, the Veteran was shown to have 
bilateral hearing loss disability pursuant to 38 C.F.R. § 3.385.  
In addition, he has reported being exposed to excessive noise 
from combat in service, and submitted a statement of a fellow 
service member in support of his claim.  Such lay statements may 
be competent to support a claim for service connection by 
supporting the occurrence of lay-observable events or the 
presence of disability or symptoms of disability subject to lay 
observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. §§ 3.303(a), 
3.159(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); 
Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The 
Veteran is competent to report that he was exposed to noise in 
service, and that he had hearing loss and tinnitus since then.  

What is missing from this case is competent medical evidence 
linking the Veteran's current hearing loss disability to his 
exposure to combat noise in service.  At the VA examination in 
August 2008, the Veteran reported being exposed to combat noise 
in the Army, but denied any significant post-military noise 
exposure.  He also reported that his tinnitus began thirty to 
forty years prior.  The examiner indicated that his audiometric 
evaluation at the time of separation showed normal hearing, and 
the examiner could not speculate as to why the separation 
audiogram showed all zeros, and noted that all zeros was normal 
hearing.  Based on all the available evidence, the examiner 
opined that it was "not as likely as not" that the Veteran's 
current hearing loss was related to military service.  The 
examiner also indicated that the Veteran would likely have been 
exposed to significant noise in service.  

The Board finds that the rationale rendered by the VA examiner in 
August 2008 is inadequate, as it does not explain what the 
finding that the Veteran may or may not have had hearing loss at 
separation from service has to do with whether his current 
hearing loss disability is related to service.  Further, the VA 
opinion was insufficient because it did not adequately explain 
its reasoning.  Thus the opinion is ambiguous and the Board must 
remand the claim for clarification.  See, Daves v. Nicholson, 21 
Vet. App. 46, 51 (2007); Nieves-Rodriquez v. Peake, 22 Vet. App. 
295, 304 (2008) (requiring supporting analysis for valid medical 
opinions).  Additionally, when VA undertakes to provide a VA 
examination or obtain a VA opinion, it must ensure that the 
examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. 
App. 303, 312 (2007).  If a VA examination is inadequate, the 
Board must remand the case.  

The Board also notes that of record is a report of contact (VA 
Form 119) dated in November 2009, on which a physician opined 
that there was "[n]o conceivable link between [the Veteran's] in 
service fever of unknown origin and his current bilateral severe 
SNHL".  The physician further indicated that the Veteran's in-
service experience did not improve his hearing, and thought that 
this was "an example of a test that is operator dependent".  It 
appears that this opinion was rendered by a VA physician; 
however, the Board finds that this opinion is also inadequate as 
there is no supporting data or rationale offered in support of 
the opinion.  Thus, on remand, another VA examination and opinion 
should be obtained, which should include a review of the medical 
opinions rendered in August 2008 and November 2009.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an appropriate 
examination to determine the nature and 
etiology of his renal cell carcinoma.  All 
indicated tests and studies should be 
performed, and all clinical findings reported 
in detail.  The Veteran should be asked to 
list any and all substances (including toxic 
chemicals) to which his renal cell carcinoma 
may be related.  The claims folder must be 
made available to the examiner for review, 
and the examination report should indicate 
whether such review was performed.  

a.  Based on review of the record and 
examination of the Veteran the examiner 
should provide an opinion as to whether it is 
at least as likely as not (a 50 percent or 
greater probability) that the Veteran's renal 
cell carcinoma is related to service 
(including as due to Agent Orange exposure 
therein).  The examiner must explain the 
rationale for all opinions given.

b.  Note: The term "at least as likely as 
not" does not mean merely within the realm of 
medical possibility, but rather that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of causation as it is to find against 
it.

c.  If it cannot be determined whether the 
Veteran's renal cell carcinoma is related to 
his active service, to include exposure to 
Agent Orange therein, on a medical or 
scientific basis and without invoking 
processes relating to guesses or judgment 
based upon mere conjecture, the examiner 
should clearly and specifically so specify in 
the report, and explain why this is so.

2.  Schedule the Veteran for an appropriate 
VA examination to determine the nature and 
etiology/onset of any current hearing loss.  
All indicated tests and studies should be 
performed, and all clinical findings reported 
in detail.  The claims folder must be made 
available to the examiner for review, and the 
examination report should indicate whether 
such review was performed.  The examiner 
should take a complete history of the 
Veteran's noise exposure prior to, during and 
subsequent to service, including any 
occupational and recreational noise exposure.

a.  The examiner should be requested to offer 
an opinion as to whether it at least as 
likely as not (i.e., a 50 percent or greater 
probability) that any current hearing loss is 
related to combat noise exposure in service.  
The examiner must explain the rationale for 
all opinions given.

b.  Note: The term "at least as likely as 
not" does not mean merely within the realm of 
medical possibility, but rather that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of causation as it is to find against 
it.

c.  If it cannot be determined whether the 
Veteran currently has a hearing impairment 
that is related to his active service, on a 
medical or scientific basis and without 
invoking processes relating to guesses or 
judgment based upon mere conjecture, the 
examiner should clearly and specifically so 
specify in the report, and explain why this 
is so.

2.  Thereafter, readjudicate the issues on 
appeal.  If any benefit sought on appeal is 
not granted to the Veteran's satisfaction, he 
and his representative should be provided 
with a supplemental statement of the case and 
afforded the opportunity to respond thereto.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  This claim must be afforded 
expeditious treatment.  The law requires that all claims that are 
remanded by the Board of Veterans' Appeals or by the United 
States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2010).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).

